—In a proceeding pursuant to CPLR article 78 to review a determination of the respondents, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Rohl, J.), entered November 13, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the petitioners’ property was not exempt from the operation of the Suffolk County Sanitary Code (see, Matter of Khan v Zoning Bd. of Appeals, 87 NY2d 344, 350-351). Moreover, the petitioners failed to establish that the denial of their request for a variance was improper (see, Matter of Timber Point Homes v County of Suffolk, 209 AD2d 625; Matter of Kierni Constr. Corp. v Suffolk County Dept, of Health Servs., 200 AD2d 671; Matter of Pius v Suffolk County Dept, of Health Servs., 199 AD2d 271). Accordingly, the instant proceeding was properly dismissed.
*392The petitioners’ other contentions are without merit. Ritter, J. P., Thompson, Friedmann and McGinity, JJ., concur.